8 So. 3d 427 (2009)
Tommy Lee JONES, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-523.
District Court of Appeal of Florida, Second District.
March 20, 2009.
James Marion Moorman, Public Defender, and Clark E. Green, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Sara Macks, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Jones appeals his convictions pursuant to jury verdicts of possession of marijuana and driving while license suspended (DWLS). The jury also found Jones guilty of possession of MDA, but the trial court withheld adjudication on that count. We find no merit in Jones' argument on appeal and affirm his convictions. However, we reverse the order of probation because it does not conform to the trial court's oral pronouncement of disposition.
Sentencing was conducted at the conclusion of the jury trial. The jury found Jones guilty of possession of marijuana, possession of MDA, and DWLS. The trial court withheld adjudication on the possession of MDA count and placed Jones on two years' probation for that charge. The court adjudicated him on the remaining two counts and placed him on one year of probation for each count. All terms were to run concurrently for a total probationary term of two years. The order of probation, however, states that Jones pleaded guilty to one count of possession of a controlled substance and was placed on three years' probation. Accordingly, we remand with directions that the order of probation be corrected to conform to the trial court's oral pronouncement. See Thomas v. State, 742 So. 2d 508 (Fla. 2d DCA 1999).
*428 Affirmed but remanded for correction of probation order.
NORTHCUTT, C.J., and LaROSE, J., Concur.